Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3-13 are pending.  Claims 1, 3 and 11-13 are presented for this examination.  Claims 4-10 are withdrawn.  Claim 2 is cancelled.  Claim 1 is amended.  Claims 11-13 are newly added.
Status of Previous Rejections
102/103 rejection over Kawasaki and 103 rejection over Takebayashi for claims 1 and 3 are withdrawn from previous office action of 06/22/2022 in view of amendment of claim 1.
103 rejections over Drillet are maintained.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/18/2013 and 10/17/2012 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted instant claim 1 is amended to require total thickness of plating layer is 20-30 microns.  Applicant alleges that such amendment has support provided in Examples 1-8 of Table 1 of instant application. Examiner disagrees.  Examples 1-8 have total thickness of plating layering ranging from 21-32.6 microns.  Since 21-32.6 microns merely overlaps with amended 20-30 microns and does not encompass 20-21 microns, instant claim 1 amendment is considered new matter.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Drillet (US 20110165436A1 from IDS of 05/07/2021).
As for claim 1, it is noted instant claim is amended to require “wherein the hot stamping component has a tensile strength is 1.5 GPa or more, wherein the hot stamping component comprises an Al-Si plating layer having a diffusion layer, wherein a fraction of the diffusion layer of the plating layer is less than 60% as defined by the claimed equation,wherein the thickness of the diffusion layer is in a range of 2 to 15 micrometers (um), and wherein the total thickness of the plating layer is in a range of 20 to 30 um”.
Drillet discloses a hot stamped coated steel strip having broad ranges of base steel compositions overlapping instant claimed ranges as illustrated in Table 2 below.  The TS of the hot stamped coated steel strip has >1500 MPa (paragraph [0106]) line 6), hence meeting claimed 1.5 GPa or more.
Table 2
Element
Applicant
(weight %)
Drillet et al.
(weight %)
Claim 9
Overlap
(weight %)
C
0.27-0.33
0.20-0.5
0.27-0.33
Si
0-0.4
0.1-0.35
0.1-0.35
Mn
1.1-1.6
0.8-1.5
1.1-1.5
P
0-0.03
<0.05
0-0.03
                  S
0-0.015
<0.03
0-0.015
Cr
0.1-0.6
0.01-1
0.1-0.6
                  Ti
0-0.1
<0.1
0-0.1
B
0.0008-0.005
0.0005-0.01
0.0008-0.005
TS (GPa)
>=1.5
>1.5
>1.5


Regarding amendment, Drillet discloses the strip of the base steel is coated with Type 2 aluminum with 5-11% Si (i.e. instant claimed Al-Si plating layer).   Drillet discloses coating result from Al-Si alloy pre-coating (i.e. instant claimed Al-Si plating layer) has a thickness greater than 30µm, an interdiffusion layer (Claim 13 (ii)(a)) (i.e. instant claimed diffusion layer) has thickness less than 15 µm.  Hence, a fraction of an interdiffusion layer with respect to Al-Si plating layer <60% is expected.   Hence, Drillet discloses instant claimed “wherein the hot stamping component comprises an Al-Si plating layer having a diffusion layer, wherein a fraction of the diffusion layer of the plating layer is less than 60% as defined by the claimed equation,wherein the thickness of the diffusion layer is in a range of 2 to 15 micrometers (um)”.
It is noted Drillet does not expressly disclose instant amended “wherein the total thickness of the plating layer is in a range of 20-30 micron”.
However, such amendment is considered new matter.  In view of instant application Examples 1-8 has total thickness of the playing layer ranging from 21-32.6 microns,  21-32.6 microns is considered overlapping instant amended 20-30 microns absent criticality of claimed 20-30 microns. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.  in the instant case, no evidence in instant application suggests claimed 20-30 microns has criticality because Inventive Example 8 has total thickness at 32.6 microns.   
As for claim 3, Drillet does not expressly disclose instant claimed prior austenite grain size.
It should be noted such claim limitation is a structure limitation due to combination of hot stamped steel compositions, microstructure and process of making.  
Drillet discloses similar process of making hot stamped steel as instant application requires by preparing a pre-coated strip, heat treating the strip at a rate of 4-12 C/s (paragraph [0065]) to 880 C from 4 minutes 30 seconds up to 13 minutes (paragraph [0067]) and hot stamping the heated strip in a die and cooling the hot stamped steel strip (claim 6).
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	
Since the hot stamped steel product of Drillet has compositions and microstructure that meet the instant application compositions and microstructure and is made from a similar process steps including heating treating, molding and cooling and similar heating process parameters including temperature, duration and heating rate as demonstrated above , it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Drillet absent evidence of the contrary.    See MPEP 2112.01 I.
As for newly added claim 11,  the fact Drillet discloses coating result from Al-Si alloy pre-coating (i.e. instant claimed Al-Si plating layer) has a thickness greater than 30µm, an interdiffusion layer (Claim 13 (ii)(a)) (i.e. instant claimed diffusion layer) has thickness less than 15 µm suggests fraction of an interdiffusion layer with respect to Al-Si plating layer within claimed % range is expected.
As for newly added claims 12-13,  Drillet merely discloses in a preferred embodiment, the total thickness is greater than 30 microns. That is, Drillet does not teach away from lower than 30 microns by expressly criticize, discourage claimed ranges.   
Hence, prima facie case obviousness is maintained due to 30 micron is close to upper limit of 27.1 microns absent criticality of claimed range.   
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Drillet in view of Takebayashi (JP2013147750A from IDS 05/07/2021).
As for claim 3, Drillet does not expressly disclose claimed prior austenite size.
Takebayashi discloses a hot stamped product with similar elemental compositions ranges as Drillet and expressly disclose prior austenite grain size is 15 micron or less (abstract last line).
Hence, it would have been obvious to one skill in the art, at the time the invent the invention is made to apply prior austenite size of Takbayashi, in the hot stamp component of Drillet for improving toughness and hydrogen embrittlement resistance. (English translation Page 3 paragraph 6)
Response to Argument
In response to argument filed on 10/19/2022 that Drillet does not disclose or suggest a hot stamping component having a coating layer that is 20-30 microns, argument is not persuasive because first, applicant’s amendment of 20-30 microns is new matter as indicated in 112 1st paragraph rejection above.  Second, in view of applicant’s disclosed Examples 1-8 in Table 1 having total thickness range varying from 21-32.6 microns, Drillet’s total thickness >30 microns still overlaps instant application’s required 21-32.6 microns absent criticality of total thickness range.
In response to argument that there is no teaching in Kawasaki and/or Takebayashi regarding the thickness of the diffusion layer or the total thickness of the plating layer as required by instant claim 1, argument is moot since both Kawasaki and Takebayashi are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733